Citation Nr: 0412100	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for neck pain as 
secondary to service-connected skull fracture with concussion 
and cephalgia.

2.  Entitlement to service connection for headaches as 
secondary to service-connected skull fracture with concussion 
and cephalgia.

3.  Entitlement to service connection for memory loss as 
secondary to service-connected skull fracture with concussion 
and cephalgia.

4.  Entitlement to service connection for visual problems as 
secondary to service-connected skull fracture with concussion 
and cephalgia.

5.  Entitlement to service connection for bilateral hearing 
loss as secondary to service-connected skull fracture with 
concussion and cephalgia.

6.  Entitlement to service connection for tinnitus as 
secondary to service-connected skull fracture with concussion 
and cephalgia.

7.  Entitlement to a compensable rating for service-connected 
skull fracture with concussion and cephalgia.
 

REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In VA Form 21-4138 (Statement in Support of Claim) received 
by the Board in March 2004, the veteran referenced a back 
disability.  The Board observes that the RO denied service 
connection for a back disability in a rating decision issued 
in January 2004.  This matter is referred to the RO for any 
action deemed appropriate. 


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran does not have a current disability of the neck.

2.  The competent medical evidence of record shows that the 
veteran does not have a current disability manifested by 
headaches that is separate and distinct from the headaches 
associated with and included in the grant of service 
connection for residuals of head injury.  

3.  The competent medical evidence of record shows that the 
clinical findings of memory impairment are not causally 
related to the service-connected residuals of head injury or 
any incident or incidents of the veteran's military service.  

4.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a bilateral eye 
disorder.  

5.  The competent medical evidence of record shows that the 
veteran does not currently have bilateral impaired hearing 
for VA disability purposes as none of the auditory thresholds 
in any of the frequencies is 40 decibels or greater; nor are 
the auditory thresholds for at least three of the frequencies 
26 decibels or greater; nor are speech recognition scores 
using the Maryland CNC Test less than 94 percent in either 
ear.  

6.  The competent medical evidence of record shows that the 
currently diagnosed tinnitus perceived in the left ear is not 
causally related to the service-connected residuals of head 
injury or any incident or incidents of the veteran's military 
service.

7.  The competent medical evidence of record shows that the 
veteran's service-connected skull fracture with concussion 
and cephalgia is manifested solely by subjective complaints 
of headaches, with no objective findings of residual physical 
or neurological impairment demonstrated on VA examination.






CONCLUSIONS OF LAW

1.  A neck disorder manifested by pain is not proximately due 
to or the result of the service-connected skull fracture with 
concussion and cephalgia; or was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).

2.  A headache disorder separate and distinct from service-
connected skull fracture with concussion and cephalgia was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, (2003).

3.  Memory loss is not proximately due to or the result of 
the service-connected skull fracture with concussion and 
cephalgia; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).

4.  Visual problems are not proximately due to or the result 
of the service-connected skull fracture with concussion and 
cephalgia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).

5.  Bilateral hearing loss is not proximately due to or the 
result of the service-connected skull fracture with 
concussion and cephalgia; or was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).

6.  Tinnitus is not proximately due to or the result of the 
service-connected skull fracture with concussion and 
cephalgia; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).




7.  The schedular criteria for a 10 percent rating for 
service-connected skull fracture with concussion and 
cephalgia have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Codes 8045, 9304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in April 2001, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  As demonstrated by several statements of record, 
the veteran actively ensured that he informed the RO of all 
the information and medical evidence he deemed was pertinent 
to his claims.   Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the 
October 2001 rating decision and April 2003 Statement of the 
Case (SOC) issued by a Decision Review Officer, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claims and the reasons the claims 
were denied.  The SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records dated from August 2000 to 
January 2003 from the Minneapolis, Minnesota VA Medical 
Center (MC).  Pursuant to statements from the veteran, the RO 
requested from the Minneapolis facility archived treatment 
records dated from August 1977 to August 1978 that pertained 
to residuals of a head injury.  The RO received treatment 
records dated in July 1978.  The RO also requested treatment 
records dated from 1979 to 1981 from the Denver, Colorado 
VAMC pursuant to the veteran's instructions, but the VA 
facility responded that no records from the time frame 
specified were found.  Next, the RO afforded the veteran 
appropriate medical examinations in May 2001.  The veteran 
requested an informal hearing before a Decision Review 
Officer, and the hearing was held in February 2002.  The RO 
then referred the veteran's case for a "line of duty" 
determination pursuant to VA regulation 38 C.F.R. § 3.301 
(2003).  An Administration Decision issued in August 2002 
noted that the injuries incurred by the veteran on August 25, 
1977 were in the line of duty.  Lastly, the Board notes that 
the veteran's service medical records were previously 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


II.  	Pertinent Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).


III.  	Analysis

1.  Secondary Service Connection for Neck Pain 

The Board notes by way of history that Tucson Medical Center 
records dated from August 1977 to September 1977 (which noted 
initial treatment for the service-connected residuals of head 
injury) indicated that an x-ray of the cervical spine was 
negative.  The May 2001 VA cranial nerves examination report 
noted that an examination of the neck was normal.  VA 
treatment records dated from August 2000 to January 2003 note 
no complaints of or treatment for neck pain much less 
findings of a neck disorder.  

The medical evidence of record shows that the veteran is not 
currently diagnosed with a neck disability.  The Board notes 
that the veteran's subjective complaints of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
competent medical evidence that the veteran has a current 
disability of the neck upon which compensation benefits may 
be based, the requirements for establishing service 
connection on a secondary basis as well as on a direct basis 
have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.310(a) (2003).  


 	2.  Secondary Service Connection for Headaches 

The Board notes that the initial award of service-connection 
for a skull fracture included concussion and cephalgia, 
according to the October 1978 RO rating decision.  
"'Cephalalgia' means headache."  Magana v. Brown, 7 Vet. 
App. 224, 226 (1994) (citing WEBSTER'S MEDICAL DESK 
DICTIONARY 108 (1986)).
Thus, service connection has already been established for 
headaches as residuals of the skull fracture.  Of course, 
medical evidence pertaining to the severity of the veteran's 
headaches will be considered in the veteran's claim for a 
compensable rating for the service-connected head disability.  

The Board notes that there is no medical evidence of record 
of a current disability manifested by headaches that is 
separate and distinct from the headaches associated with and 
included in the grant of service connection for residuals of 
head injury.   38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 
Vet. App. 259 (1994).   While service medical records show 
that at the May 1974 induction physical examination the 
veteran reported a positive history of frequent or severe 
headaches and he subsequently complained of chronic headaches 
in June 1976 prior to the service-connected accident, no 
headache disorder was identified during service.  Post-
service medical records show that the veteran attributes his 
episodes of headaches to the service-connected disability, 
and there is no medical evidence of record that contradicts 
his contention.  Accordingly, service connection for a 
headache disorder separate and distinct from service-
connected skull fracture with concussion and cephalgia a 
headache disorder is not warranted. 


3.  Secondary Service Connection for Memory Loss

The May 2001 VA mental examination report shows that the 
examiner noted that the cognitive test results were of 
questionable validity, given that the veteran had ongoing 
drug and alcohol dependence and he reported using substances 
the night previous to the evaluation.  The examiner 
maintained that for this reason, only abbreviated screening 
was done to provide at least a lower limit estimate of the 
veteran's current cognitive status.  The examiner indicated 
that he reviewed the claims file and he described pertinent 
records as well as detailed pertinent aspects of the 
veteran's history of alcohol and drug abuse.  

After conducting several neuropsychological tests, the 
examiner concluded that the current available test results 
were limited by the fact that the veteran had ongoing alcohol 
and drug abuse issues that precluded an accurate conclusion 
to be made about whether there were any cognitive sequelae 
from his brain injury in 1977.  The examiner reported that 
test results indicated moderate impairments in recent memory 
for verbal and visual information and intact performances 
were seen on tests of general intellectual abilities showing 
immediate memory for verbal and visual information.  The 
examiner noted that while the observed impairments could be 
related to the veteran's head injury in 1977, it was not 
possible at that time to determine to what extent these 
results reflected effects from the head injury versus 
subsequently obtained cognitive impairment associated with 
years of multiple drug use, which was ongoing.  The examiner 
maintained that ideally, the veteran would be reevaluated 
after a period of at least three months of sobriety.  The 
examiner diagnosed the following:  alcohol dependence, 
continuous; marijuana abuse, continuous; history of polydrug 
use; and rule out substance-induced psychotic disorder.    

The May 2001 VA cranial nerves examination report shows that 
the examination was normal.  The VA examiner noted that it 
was his impression, to a reasonable degree of medical 
certainty, that any memory loss was not related to the 
veteran's service-connected slip-and-fall in 1977.  

The foregoing medical evidence shows that the veteran does 
have clinical findings of memory impairment.  According to 
the VA psychologist, however, the medical evidence is 
inconclusive as to whether a causal relationship exists 
between the deficits in memory and the service-connected 
disability, given the veteran's ongoing alcohol and drug 
abuse.  The VA neurologist simply found that no relationship 
existed.  The VA psychologist acknowledged that ideally the 
veteran should be tested after a period of at least three 
months of sobriety.  The Board notes that VA treatment 
records dated from August 2000 to January 2003 showed 
continued alcohol abuse throughout the entire period and no 
subsequent testing was conducted.  Thus, the record remains 
devoid of any competent medical evidence of a nexus between 
the current disability and the service-connected residuals of 
a head injury.  The Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Because the veteran is not a 
medical expert, his assertions of a relationship between his 
memory impairment and the service-connected disability, 
cannot constitute competent evidence of such a relationship.  
As such, there is no competent medical evidence of record 
that establishes a causal link between the memory impairment 
and the service-connected disability.  Accordingly, service 
connection for memory loss as secondary to service-connected 
skull fracture with concussion and cephalgia is not 
warranted.  38 C.F.R. §§ 3.159, 3.310(a) (2003).

The evidence of record also shows that the veteran is not 
entitled to service connection for memory loss on a direct 
service connection theory of entitlement pursuant to 38 
C.F.R. § 3.303 (2003).  The service medical records are 
absent any complaints of, findings of, or treatment for 
memory loss during service.  There is no competent medical 
evidence of record that shows a causal link between the 
clinical findings of memory loss and an incident or incidents 
of the veteran's military service.  Id.  Accordingly, service 
connection for memory loss on a direct basis is not 
warranted. 


4.  Secondary Service Connection for Visual Problems 

By a rating decision dated in October 1978, the RO denied 
service connection for an "eye disability" on the basis 
that no evidence of an eye disease was noted in the service 
medical records and no current eye disease was demonstrated 
on VA examination.  The veteran currently seeks service 
connection for "visual problems" on a new theory of 
entitlement-that is, on a secondary service connection 
basis.  The Board finds that it is proper to treat the claim 
as an original claim for secondary service connection of a 
bilateral eye disorder rather than as a "new and material 
evidence" claim in which the veteran would have been 
required to present "new and material evidence" to reopen 
the previous disallowed claim for service connection of an 
"eye disability."  

The medical evidence of record shows that at the May 2001 VA 
ophthalmology examination, visual acuity without correction 
was 20/20 in the right eye and 20/25 in the left eye.  
Intraocular pressures were 17.5 in the right eye and 18 in 
the left eye.  There was no evidence of any afferent 
pupillary defect.  Goldman visual field testing revealed 
normal peripheral vision in both eyes.  The examiner noted 
that the veteran was unable to stay for the entire eye 
examination at that time, so a slit lamp exam and dilated 
fundus exam were not completed.  The examiner therefore noted 
that he was unable to comment on the veteran's current ocular 
status, other than that his visual acuity was excellent 
bilaterally.  

The May 2001 VA cranial nerves examination report shows that 
the examination was normal.  The VA examiner noted that it 
was his impression, to a reasonable degree of medical 
certainty, that any visual problems were not related to the 
veteran's service-connected slip-and-fall in 1977.  

VA treatment records dated from August 2000 to January 2003 
note no complaints of or findings of ocular problems.  

The medical evidence of record shows that the veteran is not 
currently diagnosed with a bilateral eye disorder.  The VA 
neurologist noted a normal examination, so there is no 
underlying neurological disorder present.  Most 
significantly, the VA eye examiner noted that the veteran's 
visual acuity was excellent in both eyes.  Thus, the veteran 
is not shown to have a current disability.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Accordingly, service connection for a bilateral eye disorder 
as secondary to service-connected skull fracture with 
concussion and cephalgia is not warranted.  38 C.F.R. §§ 
3.159, 3.310(a) (2003).


5.  Secondary Service Connection for Bilateral Hearing 
Loss 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The May 2001 VA audiology examination report shows that 
audiometric testing revealed that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
15
10
20
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The examiner noted diagnoses of normal 
hearing in the right ear and normal hearing by VA standards 
in the left ear.  

The audiometric test shows that the veteran does not 
currently have bilateral impaired hearing for VA disability 
purposes as none of the auditory thresholds in any of the 
frequencies is 40 decibels or greater; nor are the auditory 
thresholds for at least three of the frequencies 26 decibels 
or greater; nor are speech recognition scores using the 
Maryland CNC Test less than 94 percent in either ear.  38 
C.F.R.   § 3.385 (2003).  Thus, the veteran is not shown to 
have a current disability. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Accordingly, service 
connection for bilateral hearing loss as secondary to 
service-connected skull fracture with concussion and 
cephalgia as well as direct service connection as the result 
of any incident or incidents of the veteran's military 
service is not warranted.  38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2003).


6.  Secondary Service Connection for Tinnitus 

The May 2001 VA audiology examination reports show that the 
veteran reported that since his service-connected head 
injury, he experienced "left-sided" tinnitus-occasionally 
on the right side as well.  He reported that he was not 
exposed to any significant occupational or recreational noise 
after service.  One audiologist noted that the audiologic 
evaluation showed essentially normal hearing with normal 
discrimination except for mild hearing loss at 4000mhz in the 
left ear.  The audiologist noted an assessment of 
sensorineural hearing loss in the left ear with intermittent 
tinnitus.  The audiologist opined that the veteran did not 
have a significant hearing loss in either ear; therefore, the 
tinnitus was likely not secondary to a head injury.  The 
audiologist added that "[t]his tinnitus described by exam 
[did] not seem significant in that it [was] the result of a 
sensorineural hearing loss which was not shown on audiologic 
evaluation."  

The foregoing medical evidence shows that the veteran is 
currently diagnosed with tinnitus perceived in the left ear.  
According to a VA audiologist, there is no relationship 
between the tinnitus found on VA examination and the 
veteran's service-connected residuals of a head injury.  The 
Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  Because 
the veteran is not a medical expert, his assertions of a 
relationship between his tinnitus and the service-connected 
residuals of a head injury, cannot constitute competent 
evidence of such a relationship.  As such, there is no 
competent medical evidence that establishes a causal link 
between tinnitus and the service-connected disability.  
Accordingly, service connection for tinnitus as secondary to 
service-connected skull fracture with concussion and 
cephalgia is not warranted.  38 C.F.R. §§ 3.159, 3.310(a) 
(2003).

The evidence of record also shows that the veteran is not 
entitled to service connection for tinnitus on a direct 
service connection theory of entitlement pursuant to 38 
C.F.R. § 3.303 (2003).  The service medical records are 
absent any complaints of, findings of, or treatment for 
tinnitus during service.  There is no competent medical 
evidence of record that shows a causal link between the 
currently diagnosed tinnitus and an incident or incidents of 
the veteran's military service.  Id.  Accordingly, service 
connection for tinnitus on a direct basis is not warranted. 


7.  Compensable Rating for Service-Connected Skull 
Fracture with Concussion and Cephalgia.

The May 2001 VA cranial nerves examination report shows that 
the veteran complained of frequent headaches that occurred 
almost daily.  He described the headaches as usually 
bifrontal and pounding.  They lasted from a few minutes to 
twenty minutes, both coming on and going away fairly 
gradually.  He felt better after he took Advil.  The longest 
he had gone without a headache was a couple of days.  He 
complained that he currently had a headache.  He did not take 
any medications every day.  He indicated that his smell and 
taste were not as good as they used to be, but he had no 
problem chewing, speaking, or swallowing.  The examiner 
reported that he asked the veteran if he had any residual 
problems from his fall in service.  The veteran reported no, 
except that he experienced some neck and back pain once in a 
while and he experienced some ringing in his left ear.  

The physical examination revealed that the veteran was alert, 
awake, and cooperative veteran.  The fundi were normal and 
the fields were intact.  The face was symmetrical and the 
tongue was in midline.  His hearing was grossly normal to 
finger rub, but the right tympanic membrane was obscured by 
cerumen.  The examiner noted that he did not check the 
veteran's sense of smell or taste.  There was full range of 
motion of the neck in all directions; no carotid bruits were 
heard.  His reflexes were brisk and equal in the arms and 
legs, although the right ankle jerk was brisker than the 
left.  There were no toe signs and there was no clonus.  His 
muscle strength was normal in the arms and legs.  He could 
stand on his toes and heels, and do a deep knee bend without 
difficulty.  Cerebellar testing, gait examination, and heel-
to-toe walking were all normal.  There were no sensory 
changes in the arms, legs, or face.  The Romberg test was 
negative and position sense was normal in the great toes.  
Straight leg raising was negative to past 90 degrees.  
Patrick's maneuver did not cause any pain in the hips or back 
and he could bend forward to 90 degrees.   The examiner 
observed that there was a normal cervical, lumbar, and 
thoracic curvature.  There was no pain to palpation of the 
paravertebral regions and there was no impingement noted at 
the shoulders.  There were no thyroid nodules.  

The examiner concluded that the examination was normal.  The 
examiner opined that he did not believe that the present 
headaches were related to the service-connected incident.    

In a February 2002 lay statement, K.B. indicated that she had 
known the veteran for twenty years.  She reported that ever 
since she had known him he had complained of headaches.  

VA treatment records dated from August 2000 to January 2003 
note no complaints of headaches.  A May 2001 record noted 
that the veteran specifically denied he had headaches.  

The veteran's service-connected skull fracture with 
concussion and cephalgia is presently assigned a 
noncompensable rating under Diagnostic Codes 5299-5015 
(bones, new growths of, benign).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5015 (2003).  Diseases under diagnostic 
codes 5013 through 5024, are rated on limitation of motion of 
the affected parts as degenerative arthritis, except gout 
which is rated under Diagnostic Code 5002.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5012, Note (2003).  The Board notes 
that the service-connected disability is not specifically 
listed in the rating schedule.  In such cases, VA regulations 
provide that the service-connected disability is to be rated 
under a closely related disorder in which not only the 
functions affected, but anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

The Board finds that the symptomatology associated with the 
veteran's service-connected disability is more closely 
analogous to persons who suffer from brain disease due to 
trauma.  The initial grant of service connection accounted 
for a concussion to the veteran's head.  Under Diagnostic 
Code 8045, purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304 (dementia due to head trauma).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 9304 (2003).  The medical evidence of 
record shows that the veteran's service-connected disability 
is manifested solely by subjective complaints of headaches.   
No objective findings of residual physical or neurological 
impairment were demonstrated on VA examination.  Thus, the 
veteran is entitled to a 10 percent rating and no more under 
Diagnostic Code 8045.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id. 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected skull fracture with 
concussion and cephalgia causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  VA treatment 
records show no periods of hospitalization on account of the 
service-connected disability.  The veteran reportedly has not 
worked since his heart attack in 1999, and although he has 
been looking for work, he has been unable to find a job, 
according to the May 2001 VA examination reports.  The 
veteran does not assert that he is unable to work due to his 
service-connected disability and the evidence of record does 
not support that his service-connected disability causes 
marked interference with employment given the normal medical 
examination.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned 10 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  There 
is no evidence that the veteran is unable to secure or follow 
a substantially gainful occupation solely as a result of his 
service-connected disability.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).



	(CONTINUED ON NEXT PAGE)


















ORDER

Service connection for a neck disorder, including as 
secondary to service-connected skull fracture with concussion 
and cephalgia is denied.

Service connection for a headache disorder separate and 
distinct from the service-connected skull fracture with 
concussion and cephalgia is denied.

Service connection for memory loss, including as secondary to 
service-connected skull fracture with concussion and 
cephalgia is denied.

Service connection for visual problems as secondary to 
service-connected skull fracture with concussion and 
cephalgia is denied. 

Service connection for bilateral hearing loss, including as 
secondary to service-connected skull fracture with concussion 
and cephalgia is denied. 

Service connection for tinnitus, including as secondary to 
service-connected skull fracture with concussion and 
cephalgia is denied.

A rating of 10 percent for service-connected skull fracture 
with concussion and cephalgia is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



